

113 S1652 IS: Utility Energy Service Contracts Improvement Act of 2013
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1652IN THE SENATE OF THE UNITED STATESNovember 5, 2013Mr. Schatz (for himself, Mr. Alexander, and Mr. Coats) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Energy Conservation Policy Act to provide guidance on utility energy service contracts used by Federal agencies, and for other purposes.1.Short titleThis Act may be cited as the
			 Utility Energy Service Contracts
			 Improvement Act of 2013.2.FindingsCongress finds that—(1)the Federal
			 Government is the largest consumer of energy in the United States;(2)Federal agencies
			 are expected to meet, by law, Executive order, and mandate, stringent energy
			 efficiency and conservation targets;(3)the utility
			 energy service contract (referred to in this section as UESC)
			 was developed to provide Federal agencies an effective means to implement
			 energy efficiency, renewable energy and water efficiency projects, and has been
			 used successfully to invest nearly $2,700,000,000 in property at Federal
			 facilities;(4)the General
			 Services Administration, which manages more than 9,600 Federal properties and
			 is the lead agency for procuring utility services for the Federal Government,
			 has determined that UESCs may extend beyond a 10-year period under the
			 law;(5)the Federal
			 Energy Management Program, which oversees the UESC program and is a principal
			 office guiding agencies to use funding more effectively in meeting Federal and
			 agency-specific energy and resource management objectives, has determined that
			 UESCs may extend beyond a 10-year period under the law;(6)extensive
			 precedent exists for Federal agencies to contract for energy saving services
			 using contracts with term limits of more than 10 years but not to exceed 25
			 years;(7)a number of
			 Federal agencies, contrary to congressional intent, have sought to limit UESC
			 term limits to periods of less than 10 years; and(8)greater flexibility with UESCs will help reduce the operational cost of Federal agencies, ultimately saving money for taxpayers.3.Utility energy
			 service contractsPart 3 of
			 title V of the National Energy Conservation Policy Act is amended by adding
			 after section 553 (42 U.S.C. 8259b) the following:554.Utility energy
				service contracts(a)In
				generalEach Federal agency may use, to the maximum extent
				practicable, measures provided by law to meet energy efficiency and
				conservation mandates and laws, including through utility energy service
				contracts.(b)Contract
				periodThe term of a utility energy service contract entered into
				by a Federal agency may have a contract period that extends beyond 10 years,
				but not to exceed 25 years.(c)RequirementsThe
				conditions of a utility energy service contract entered into by a Federal
				agency shall include requirements for measurement, verification, and
				performance assurances or guarantees of the
				savings..